OPINION by
Judge Lindsay:
The fact that this cause was heard and determined before it stood for trial does not authorize a reversal.
Besides this, we are unable to perceive how the substantial rights of appellant were prejudiced by obtaining the relief asked for sooner than he had the right to demand.
The court compelled P'eeples to accept the tendered deed and release appellant from liability on his judgment, in exact conformity to the prayer of the petition. As appellant has had his contract of compromise specifically enforced, it can not be that he objects to surrendering the possession of the land conveyed.
The judgment does not preclude him from asserting any right he may have to the cotton gin.
The question as to whether this gin passed with the land to ap-pellee must depend upon the construction of the deed and not upon the judgment in this case.
Judgment affirmed.